Citation Nr: 0113952	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals 
of a compression fracture of the first lumbar vertebra.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962, and from June 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a claim for a 
rating exceeding 20 percent for the service-connected 
disability of the lumbosacral spine.  The Board denied the 
benefit sought on appeal in a December 1996 decision, which 
the veteran appealed to the United States Court of Veterans 
Appeals (currently known as the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as "the 
Court").  On appeal, the Court vacated the Board's December 
1996 decision, and remanded the case for further development 
and re-adjudication.  The RO then granted the current rating 
of 50 percent, in a March 1999 Hearing Officer's Decision, 
and the Board thereafter rendered a decision, dated in July 
1999, denying a rating exceeding 50 percent.  That decision 
was appealed by the veteran as well, and a Joint Motion to 
Vacate and Remand in Part, and to Stay Further Proceedings, 
was thereafter filed by the Secretary of VA and the veteran's 
private attorney, in December 2000, essentially asking that 
the Board's July 1999 decision be vacated and the case be 
remanded for additional development.  On December 19, 2000, 
the Court issued an Order, granting the motion.


REMAND

In the above mentioned Joint Motion, the Secretary of VA and 
the veteran's private attorney stated that they believed that 
the Board's July 1999 decision should be vacated essentially 
because the RO "did not fully comply with [the] remand 
instructions from the Board," and because the Board's 
reasons and bases were inadequate.

It was explained in the Joint Motion that a statement from 
the VA physician who subscribed a March 1999 medical 
examination report to the effect that he was unable to state 
whether there would be additional loss due to pain on use, 
additional weakened movement, additional fatigability, or 
additional incoordination, "indicates that the examination 
report did not fully comply with the Board's remand, as one 
basic question was not answered," in violation of the 
holding in the case of Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, it was reasoned that the examination 
report was incomplete, "in that it does not allow for a fair 
adjudication of [the veteran]'s claim because pain and 
functional loss cannot be adequately factored in an 
evaluation of his disability due to the service-connected 
residuals of compression fracture of the first lumbar 
vertebra."  The inadequacy of the March 1999 VA examination 
report was also noted to be due to the fact that the results 
of additional tests ordered by the VA physician who examined 
the veteran in March 1999 had not been "returned to the 
physician for a follow-up review and report."

In the Joint Motion, it was also indicated that the Board's 
reasons and bases were "inadequate, mainly because it relied 
heavily on the 1999 post-remand medical report to reach its 
conclusions as to the degree of disability due to the 
veteran's service-connected residuals of lumbar vertebra 
fracture."  It was further noted that the Board "did not 
adequately explain how pain was factored in the evaluation 
of" the service-connected disability, and that the question 
of whether this case warranted extra-schedular consideration 
needed to be re-addressed.

By letter of February 2001, the veteran's private attorney 
was informed of the Court's Order, and of the veteran's right 
to submit additional argument and evidence in support of the 
claim on appeal.  The veteran's private attorney responded to 
this communication, by asking in a March 2001 letter that the 
case be re-adjudicated, in conformity with VA's "heightened 
duty to assist," as re-defined by the recently-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  It is noted that 
this new statute was signed by the President while this 
appeal was pending, and that its provisions, which 
essentially re-define VA's duty to assist claimants in the 
development of their claims and imposes upon VA certain 
additional notice duties, are therefore applicable to this 
case.

In view of all of the above, this case is remanded once 
again, for the following development:

1.  The RO should ask the veteran to 
indicate whether additional private 
medical records that are not yet in the 
file have been produced during the 
pendency of this appeal.  If he answers 
in the affirmative, he should be invited 
to submit copies of those records for the 
RO's review, or to authorize the RO, in 
writing, to obtain copies of them on his 
behalf.

2.  The RO should also make sure that all 
records reflecting VA medical treatment 
for the veteran's service-connected 
lumbosacral spine disability during the 
last three years are part of the file.

3.  The RO should thereafter return the 
claims folder to the VA physician who 
rendered the March 1999 VA medical 
examination report.  (If, for any reason, 
this physician is unavailable, the RO 
should then schedule the veteran for a VA 
re-examination of his lumbosacral spine.) 

The VA physician should be asked to 
review the tests that he ordered, as well 
as his March 1999 report, and thereafter 
submit a legible addendum to his March 
1999 report, addressing again the 
question of whether there is likely to be 
additional loss of the lumbosacral 
spine's range of motion due to symptoms 
such as pain on use (including during 
flare-ups), weakened movement, excess 
fatigability, and incoordination.  The 
examiner should be informed that the 
Court has specifically asked that an 
answer to this question be provided.

The examiner should also include in his 
addendum an interpretation of the tests 
that he requested of the veteran's spine, 
as well as any amendments and/or 
additions to his earlier 
opinions/conclusions, as appropriate.  
Also, if he believes that re-examination 
of the veteran is needed, he should state 
so, and a re-examination should be 
scheduled.

4.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the RO should re-
adjudicate the claim hereby being 
remanded, making sure to do so in 
accordance with the provisions of all 
pertinent laws and regulations, and all 
applicable caselaw.  This should include 
consideration of the question of whether a 
referral for extra-schedular consideration 
of this case is warranted.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the 
veteran and his private attorney should be 
provided with a Supplemental Statement of 
the Case (SSOC), which should contain 
notice of all relevant actions taken on 
the appealed claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to said issue.

If the veteran has failed to report for a 
scheduled examination or study, citation 
of 38 C.F.R. § 3.655 should be included in 
the SOC or SSOC, as appropriate.  An 
appropriate period of time should 
thereafter be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran need take no action unless otherwise notified, 
but he is hereby reminded that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




